Citation Nr: 1727863	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for head injury, to include residual facial scars. 

2.  Entitlement to service connection for depression, to include as due to head injury. 

3.  Entitlement to service connection for right ear hearing loss, to include as due to head injury. 

4.  Entitlement to service connection for tinnitus, to include as due to head injury. 

5.  Entitlement to service connection for headaches, to include as due to head injury. 

6.  Entitlement to service connection for post traumatic stress disorder (PTSD).

7.  Entitlement to service connection for substance abuse, including alcohol abuse. 

8.  Entitlement to service connection for genital herpes. 

9.  Entitlement to service connection for hepatitis C. 

10.  Entitlement to service connection for joint and muscle pain. 

11.  Entitlement to an initial compensable rating for genital warts.


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1984.  He also had active duty for training from January to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residual head injury scars, and for depression, right ear hearing loss, tinnitus, and headaches, to include as due to in-service head injury.  He also seeks service connection for PTSD due to in-service trauma; substance abuse; joint and muscle pain.  He additionally seeks service connection for genital herpes and hepatitis C due to sex with a prostitute during service, and has requested a higher initial rating for his service-connected genital warts disability.

Service treatment records (STRs) confirm that the Veteran was wounded in 1983 by an exploding weapon that killed his adjacent comrade.  See, e.g., STR dated June 8, 1983.  STRs also confirm that the Veteran sustained abrasions to the right side of his face and ear in March 1984 after jumping over a fence and falling, onto concrete, on his face (see STRs dated March 6, 1984), and during his September 1984 separation examination he complained of right ear hearing loss and headaches.  There is also a record of "muscle spasms and muscle strain" during service.  See STRs dated April 5, 1984.  The Veteran was also checked out for sexually transmitted infection during service (see laboratory records dated in September 1984).  

Based on military records and the Veteran's current contentions, the Board finds that VA examinations are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is incarcerated, which has hampered VA's duty to assist as the RO was unable to schedule VA examinations.

The duty to assist provisions of 38 U.S.C. 5103A and 38 CFR 3.159 applies equally to incarcerated veterans and non-incarcerated veterans and VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (providing that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The VA Adjudication Procedures Manual details the procedures for scheduling examinations of incarcerated veterans.  M21-1, III.iv.3.F.2.d. (2017).  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by: VHA personnel; prison medical providers at VA expense; or fee-basis providers contracted by VHA.  Id.

In December 2015, the RO contacted the Veteran's custodial prison warden by telephone regarding acquisition of a VA examination(s).  During that conversation the warden refused to permit the Veteran to be transported away from the penal facility for a VA examination.  The warden also refused to allow a VA examiner or VA contracted examiner to perform an examination inside the prison.  The warden did, however, agree to allow a prison physician to perform a VA "DBQ" (Disability Benefits Questionnaire) examination upon receipt, from VA, of the DBQ forms.

In or around December 2015, the RO sent the DBQ forms to the prison warden.  See undated letter to St Clair prison warden in claims file.  No response has been received; and there is no evidence in the claims file of any follow-up by the RO.  Before a decision on the claims can be made, the RO should take further action to obtain the agreed-upon DBQ examinations.  38 C.F.R. § 3.159(c)(4).

On remand, a new request should be made for prison medical records dating from the start of the Veteran's incarceration.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate steps to obtain the Veteran's prison medical records from the Alabama Department of Corrections, dating from the start of the Veteran's incarceration.  If no records are forthcoming, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  The procedures outlined in 38 C.F.R. § 3.159 must be followed.

2.  Take all reasonable measures to have the Veteran examined for VA compensation purposes.  If the Veteran is still incarcerated, arrange for examination pursuant to the guidance in M21-1, III.iv.3.F.2.d.  Provide prison medical personnel with the appropriate DBQs to be completed if necessary.

The record, to include a copy of this remand, should be reviewed by each examiner.  The examiner should also discuss the Veteran's in-service and post-service complaints and treatment with the Veteran, and document the Veteran's assertions in the examination report.

All pertinent tests should be done, and all findings reported in detail.  The examiner is then requested to perform the following:

For the claims for head injury, facial scars, and headaches:

a. afford the Veteran a neurologic examination and a scar examination.

b. opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran sustained a traumatic brain injury during military service, to include during his close (15-20 feet) proximity to an exploding rocket in 1983; and/or during another incident in 1984 wherein he jumped a fence and hit the concrete ground, face first.  

In formulating this opinion please note that the Veteran complained of ears ringing and sustained fragment wounds at the time of the 1983 incident; and that he sustained abrasions to the right side of his face and ear at the time of the 1984 incident.

c. identify the type/nature of the Veteran's headaches, and then opine as to whether it is at least as likely as not (50 percent or greater probability) that the headaches began during or are related to any incident of the Veteran's military service. 

d. advise as to the number of scars on the Veteran's face and the length and width of each scar; and then, for each scar, state whether 
* the scar is elevated or depressed on palpation;
* the scar is adherent to underlying tissue;
* the skin is hypo-or hyper-pigmented;
* the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.);
* there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); 
* the skin is indurated and inflexible.

e. take a color photograph of that portion of the Veteran's face, if any, that has a scar; and include this photograph with the examination report.

For the claims for PTSD, depression, substance abuse:

a. document the entire clinical assessment, including scoring, and provide the diagnosis of each disorder found.

b. If a diagnosis of PTSD is made, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to the Veteran's presence in a rocket blast that wounded the Veteran and killed another soldier.

c. If a diagnosis of depression/depressive disorder is made, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is related to any incident of military service.

d. opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed substance/alcohol abuse is caused or aggravated by a neurological or psychological disorder that he has; and, if so, identify the disorder. 

For the claims for hearing loss and tinnitus:

a. discuss the Veteran's in-service and post-service hearing acuity/problems with the Veteran.

b. provide the Veteran's current right ear hearing thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; and provide the Veteran's right ear Maryland CNC speech recognition score.

c. if a diagnosis of right ear hearing loss is made, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is related to any incident of military service, to include the Veteran's close proximity in 1983 to an exploding rocket that wounded the Veteran and killed another soldier, and/or the Veteran's fall on his right face/ear in 1984.

d. advise as to whether the Veteran currently complains of tinnitus; and, if so, how long he says he has had this problem.

For the claims for genital herpes, hepatitis C, and genital warts:

a. conduct liver function tests to determine whether the Veteran has hepatitis C; and, if so, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is related to any incident of military service, such as the Veteran's sex with a prostitute.  

In formulating this opinion, the examiner should identify the Veteran's hepatitis C risk factors and note that the Veteran contracted genital warts during service and contends that his hepatitis C was incurred during the same sexual encounter that led to his genital warts.

b. conduct appropriate laboratory tests to see if the Veteran has genital herpes; and, if so, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is related to any incident of military service, such as the Veteran's sex with a prostitute.  

In formulating this opinion, the examiner should note that the Veteran contracted genital warts during service and contends that his hepatitis C was incurred during the same sexual encounter that led to his genital warts.

c. examine the Veteran's entire genital area for the presence of genital warts.  If found, state whether at least 5 percent of the Veteran's entire body is affected with the genital warts.  

d. advise as to whether the Veteran uses medication to control the outbreak of genital warts and, if so, identify all medications used and their frequency.

For the claim for joint and muscle pain:

a. provide the diagnosis of each joint/muscle disorder found on examination.

b. for each such disorder, opine as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during military service, or in the year after military service, or is related to some incident of military service.  

In formulating the requested opinion, the examiner should note that in April 1984 the Veteran complained of and was treated for pain in the trapezius and lumbar area diagnosed as "muscle spasms with muscle strain."  

A complete rationale or explanation should be provided for any opinion reached.

3.  If the requested examinations are unable to be obtained due to the Veteran's incarceration, document, in detail, all of the steps taken in attempting to do so.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

